— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aronin, J.), rendered September 21, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
*437Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction (see, Penal Law §§ 20.00, 155.00; People v Raphael, 134 AD2d 535, lv denied 70 NY2d 1010, 71 NY2d 901; cf., People v Burnice, 112 AD2d 642).
The defendant’s claim that he was prejudiced by the introduction of hearsay testimony is largely unpreserved for our review (see, CPL 470.05 [2]; People v Guy, 121 AD2d 741, lv denied 68 NY2d 813) and in any event is without merit (see, People v Brown, 70 NY2d 513; People v Boyling, 84 AD2d 892).
The defendant’s motion pursuant to CPL 440.20, contesting his adjudication as a second felony offender, is not properly before this court, since he failed to obtain permission to appeal its denial, as required by CPL 450.15 (see, People v Sweeter, 125 AD2d 841, lv denied 69 NY2d 750; Bellacosa, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 450.15, at 545).
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Eiber, Spatt and Balletta, JJ., concur.